UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission Registrant; State of Incorporation; I.R.S. Employer File Number Address; and Telephone Number Identification No. 333-21011 FIRSTENERGY CORP. 34-1843785 (An Ohio Corporation) 76 South Main Street Akron, OH44308 Telephone (800)736-3402 000-53742 FIRSTENERGY SOLUTIONS CORP. 31-1560186 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-2578 OHIO EDISON COMPANY 34-0437786 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-2323 THE CLEVELAND ELECTRIC ILLUMINATING COMPANY 34-0150020 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-3583 THE TOLEDO EDISON COMPANY 34-4375005 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-3141 JERSEY CENTRAL POWER & LIGHT COMPANY 21-0485010 (A New Jersey Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-446 METROPOLITAN EDISON COMPANY 23-0870160 (A Pennsylvania Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-3522 PENNSYLVANIA ELECTRIC COMPANY 25-0718085 (A Pennsylvania Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90days. Yes (X)No() FirstEnergy Corp., FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes (X) No () FirstEnergy Corp. Yes () No () FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company, and Pennsylvania Electric Company Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer (X) FirstEnergy Corp. Accelerated Filer () N/A Non-accelerated Filer (Do not check if a smaller reporting company) (X) FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company Smaller Reporting Company () N/A Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes () No (X) FirstEnergy Corp., FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: OUTSTANDING CLASS AS OF APRIL30, 2010 FirstEnergy Corp., $.10 par value FirstEnergy Solutions Corp., no par value 7 Ohio Edison Company, no par value 60 The Cleveland Electric Illuminating Company, no par value The Toledo Edison Company, $5 par value Jersey Central Power & Light Company, $10 par value Metropolitan Edison Company, no par value Pennsylvania Electric Company, $20 par value FirstEnergy Corp. is the sole holder of FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company common stock. This combined Form 10-Q is separately filed by FirstEnergy Corp., FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company. Information contained herein relating to any individual registrant is filed by such registrant on its own behalf. No registrant makes any representation as to information relating to any other registrant, except that information relating to any of the FirstEnergy subsidiary registrants is also attributed to FirstEnergy Corp. FirstEnergy Web Site Each of the registrants’ Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to those reports filed with or furnished to the SEC pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934 are also made available free of charge on or through FirstEnergy's internet Web site at www.firstenergycorp.com. These reports are posted on the Web site as soon as reasonably practicable after they are electronically filed with the SEC. Additionally, the registrants routinely post important information on the Web site and recognize the Web site is a channel of distribution to reach public investors and as a means of disclosing material non-public information for complying with disclosure obligations under SEC Regulation FD. Information contained on FirstEnergy's Web site shall not be deemed incorporated into, or to be part of, this report. OMISSION OF CERTAIN INFORMATION FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company meet the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and are therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H(2) to Form 10-Q. Forward-Looking Statements: This Form 10-Q includes forward-looking statements based on information currently available to management. Such statements are subject to certain risks and uncertainties. These statements include declarations regarding management’s intents, beliefs and current expectations. These statements typically contain, but are not limited to, the terms “anticipate,” “potential,” “expect,” “believe,” “estimate” and similar words. Forward-looking statements involve estimates, assumptions, known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Actual results may differ materially due to: · The speed and nature of increased competition in the electric utility industry and legislative and regulatory changes affecting how generation rates will be determined following the expiration of existing rate plans in Pennsylvania. · The impact of the regulatory process on the pending matters in Ohio, Pennsylvania and New Jersey. · Business and regulatory impacts from ATSI’s realignment into PJM. · Economic or weather conditions affecting future sales and margins. · Changes in markets for energy services. · Changing energy and commodity market prices and availability. · Replacement power costs being higher than anticipated or inadequately hedged. · The continued ability of FirstEnergy’s regulated utilities to collect transition and other charges or to recover increased transmission costs. · Operation and maintenance costs being higher than anticipated. · Other legislative and regulatory changes, and revised environmental requirements, including possible GHG emission regulations. · The potential impacts of the U.S. Court of Appeals’ July11, 2008 decision requiring revisions to the CAIR rules and the scope of any laws, rules or regulations that may ultimately take their place. · The uncertainty of the timing and amounts of the capital expenditures needed to, among other things, implement the Air Quality Compliance Plan (including that such amounts could be higher than anticipated or that certain generating units may need to be shut down) or levels of emission reductions related to the Consent Decree resolving the NSR litigation or other potential similar regulatory initiatives or actions. · Adverse regulatory or legal decisions and outcomes (including, but not limited to, the revocation of necessary licenses or operating permits and oversight) by the NRC. · Factors that may further delay, or increase the costs associated with (including replacement power costs), the restart of the Davis-Besse Nuclear Power Station from its current refueling outage, including that themodifications to control rod drive mechanism nozzles take longer than expected or are not effective, other conditions requiring remediation are discovered during the extended outage, or the NRC takes adverse action in connection with any of the foregoing. · Ultimate resolution of Met-Ed’s and Penelec’s TSC filings with the PPUC. · The continuing availability of generating units and their ability to operate at or near full capacity. · The ability to comply with applicable state and federal reliability standards and energy efficiency mandates. · The ability to accomplish or realize anticipated benefits from strategic goals (including employee workforce initiatives). · The ability to improve electric commodity margins and to experience growth in the distribution business. · The changing market conditions that could affect the value of assets held in the registrants’ nuclear decommissioning trusts, pension trusts and other trust funds, and cause FirstEnergy to make additional contributions sooner, or in amounts that are larger than currently anticipated. · The ability to access the public securities and other capital and credit markets in accordance with FirstEnergy’s financing plan and the cost of such capital. · Changes in general economic conditions affecting the registrants. · The state of the capital and credit markets affecting the registrants. · Interest rates and any actions taken by credit rating agencies that could negatively affect the registrants’ access to financing or their costs and increase requirements to post additional collateral to support outstanding commodity positions, LOCs and other financial guarantees. · The continuing decline of the national and regional economy and its impact on the registrants’ major industrial and commercial customers. · Issues concerning the soundness of financial institutions and counterparties with which the registrants do business. · The expected timing and likelihood of completion of the proposed merger with Allegheny Energy, Inc., including the timing, receipt and terms and conditions of any required governmental and regulatory approvals of the proposed merger that could reduce anticipated benefits or cause the parties to abandon the merger, the diversion of management's time and attention from FirstEnergy’s ongoing business during this time period, the ability to maintain relationships with customers, employees or suppliers as well as the ability to successfully integrate the businesses and realize cost savings and any other synergies and the risk that the credit ratings of the combined company or its subsidiaries may be different from what the companies expect. · The risks and other factors discussed from time to time in the registrants’ SEC filings, and other similar factors. The foregoing review of factors should not be construed as exhaustive. New factors emerge from time to time, and it is not possible for management to predict all such factors, nor assess the impact of any such factor on the registrants’ business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statements. A security rating is not a recommendation to buy, sell or hold securities that may be subject to revision or withdrawal at any time by the assigning rating organization. Each rating should be evaluated independently of any other rating. The registrants expressly disclaim any current intention to update any forward-looking statements contained herein as a result of new information, future events or otherwise. TABLE OF CONTENTS Pages Glossary of Terms iii-iv Item 1.Financial Statements FirstEnergy Corp. Consolidated Statements of Income 1 Consolidated Statements of Comprehensive Income 2 Consolidated Balance Sheets 3 Consolidated Statements of Cash Flows 4 FirstEnergy Solutions Corp. Consolidated Statements of Income and Comprehensive Income 5 Consolidated Balance Sheets 6 Consolidated Statements of Cash Flows 7 Ohio Edison Company Consolidated Statements of Income and Comprehensive Income (Loss) 8 Consolidated Balance Sheets 9 Consolidated Statements of Cash Flows 10 The Cleveland Electric Illuminating Company Consolidated Statements of Income (Loss) and Comprehensive Income (Loss) 11 Consolidated Balance Sheets 12 Consolidated Statements of Cash Flows 13 The Toledo Edison Company Consolidated Statements of Income and Comprehensive Income (Loss) 14 Consolidated Balance Sheets 15 Consolidated Statements of Cash Flows 16 Jersey Central Power & Light Company Consolidated Statements of Income and Comprehensive Income 17 Consolidated Balance Sheets 18 Consolidated Statements of Cash Flows 19 Metropolitan Edison Company Consolidated Statements of Income and Comprehensive Income (Loss) 20 Consolidated Balance Sheets 21 Consolidated Statements of Cash Flows 22 Pennsylvania Electric Company Consolidated Statements of Income and Comprehensive Income (Loss) 23 Consolidated Balance Sheets 24 Consolidated Statements of Cash Flows 25 i TABLE OF CONTENTS (Cont'd) Pages Combined Notes To Consolidated Financial Statements 26-62 Item 2.Management's Discussion and Analysis of Registrant and Subsidiaries 63-95 Management's Narrative Analysis of Results of Operations FirstEnergy Solutions Corp. 96-98 Ohio Edison Company 99-100 The Cleveland Electric Illuminating Company 101-102 The Toledo Edison Company 103-104 Jersey Central Power & Light Company 105-106 Metropolitan Edison Company 107-108 Pennsylvania Electric Company 109-110 Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures – FirstEnergy Item 4T. Controls and Procedures – FES, OE, CEI, TE, JCP&L, Met-Ed and Penelec Part II.Other Information Item 1.Legal Proceedings Item 1A.Risk Factors Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 5.Other Information Item 6.Exhibits 112-113 ii GLOSSARY OF TERMS The following abbreviations and acronyms are used in this report to identify FirstEnergy Corp. and its current and former subsidiaries: ATSI American Transmission Systems, Incorporated, owns and operates transmission facilities CEI The Cleveland Electric Illuminating Company, an Ohio electric utility operating subsidiary FENOC FirstEnergy Nuclear Operating Company, operates nuclear generating facilities FES FirstEnergy Solutions Corp., provides energy-related products and services FESC FirstEnergy Service Company, provides legal, financial and other corporate support services FEV FirstEnergy Ventures Corp., invests in certain unregulated enterprises and business ventures FGCO FirstEnergy Generation Corp., owns and operates non-nuclear generating facilities FirstEnergy FirstEnergy Corp., a public utility holding company GPU GPU, Inc., former parent of JCP&L, Met-Ed and Penelec, which merged with FirstEnergy on November7, 2001 JCP&L Jersey Central Power & Light Company, a New Jersey electric utility operating subsidiary JCP&L Transition Funding JCP&L Transition Funding LLC, a Delaware limited liability company and issuer of transition bonds JCP&L Transition Funding II JCP&L Transition Funding II LLC, a Delaware limited liability company and issuer of transition bonds Met-Ed Metropolitan Edison Company, a Pennsylvania electric utility operating subsidiary NGC FirstEnergy Nuclear Generation Corp., owns nuclear generating facilities OE Ohio Edison Company, an Ohio electric utility operating subsidiary Ohio Companies CEI, OE and TE Penelec Pennsylvania Electric Company, a Pennsylvania electric utility operating subsidiary Penn Pennsylvania Power Company, a Pennsylvania electric utility operating subsidiary of OE Pennsylvania Companies Met-Ed, Penelec and Penn PNBV PNBV Capital Trust, a special purpose entity created by OE in 1996 Shelf Registrants FirstEnergy, OE, CEI, TE, JCP&L, Met-Ed and Penelec Shippingport Shippingport Capital Trust, a special purpose entity created by CEI and TE in 1997 Signal Peak A joint venture between FirstEnergy Ventures Corp. and Boich Companies, that owns mining and coal transportation operations near Roundup, Montana TE The Toledo Edison Company, an Ohio electric utility operating subsidiary Utilities OE, CEI, TE, Penn, JCP&L, Met-Ed and Penelec Waverly The Waverly Power and Light Company, a wholly owned subsidiary of Penelec The following abbreviations and acronyms are used to identify frequently used terms in this report: AEP American Electric Power Company, Inc. ALJ Administrative Law Judge AMP-Ohio American Municipal Power-Ohio, Inc. AOCL Accumulated Other Comprehensive Loss AQC Air Quality Control ARO Asset Retirement Obligation BGS Basic Generation Service CAA Clean Air Act CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule CAVR Clean Air Visibility Rule CBP Competitive Bid Process CMEC Capacity market Evolution Committee CO2 Carbon dioxide CTC Competitive Transition Charge DOE United States Department of Energy DOJ United States Department of Justice DCPD Deferred Compensation Plan for Outside Directors DPA Department of the Public Advocate, Division of Rate Counsel (New Jersey) ECAR East Central Area Reliability Coordination Agreement EDCP Executive Deferred Compensation Plan EE&C Energy Efficiency and Conservation EMP Energy Master Plan EPA United States Environmental Protection Agency EPACT Energy Policy Act of 2005 EPRI Electric Power Research Institute iii GLOSSARY OF TERMS, Cont'd. ESOP Employee Stock Ownership Plan ESP Electric Security Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FMB First Mortgage Bond FPA Federal Power Act FRR Fixed Resource Requirement GAAP Accounting Principles Generally Accepted in the United States GHG Greenhouse Gases IBEW International Brotherhood of Electrical Workers IFRS International Financial Reporting Standards IRS Internal Revenue Service JCARR Joint Committee on Agency Review kV Kilovolt KWH Kilowatt-hours LED Light-emitting Diode LIBOR London Interbank Offered Rate LOC Letter of Credit LTIP Long-Term Incentive Plan MACT Maximum Achievable Control Technology MISO Midwest Independent Transmission System Operator, Inc. Moody's Moody's Investors Service, Inc. MRO Market Rate Offer MW Megawatts MWH Megawatt-hours NAAQS National Ambient Air Quality Standards NEIL Nuclear Electric Insurance Limited NERC North American Electric Reliability Corporation NJBPU New Jersey Board of Public Utilities NNSR Non-Attainment New Source Review NOPEC Northeast Ohio Public Energy Council NOV Notice of Violation NOX Nitrogen Oxide NRC Nuclear Regulatory Commission NSR New Source Review NUG Non-Utility Generation NUGC Non-Utility Generation Charge OCC Ohio Consumers’ Counsel OCI Other Comprehensive Income OPEB Other Post-Employment Benefits OVEC Ohio Valley Electric Corporation PCRB Pollution Control Revenue Bond PJM PJM Interconnection L. L. C. PLR Provider of Last Resort; an electric utility's obligation to provide generation service to customers whose alternative supplier fails to deliver service PPUC Pennsylvania Public Utility Commission PSA Power Supply Agreement PSD Prevention of Significant Deterioration PUCO Public Utilities Commission of Ohio QSPE Qualifying Special-Purpose Entity RCP Rate Certainty Plan RECs Renewable Energy Credits RFP Request for Proposal RPM Reliability Pricing Model RTEP Regional Transmission Expansion Plan RTC Regulatory Transition Charge RTO Regional Transmission Organization S&P Standard & Poor's Ratings Service SB221 Amended Substitute Senate Bill 221 SBC Societal Benefits Charge SEC U.S. Securities and Exchange Commission SECA Seams Elimination Cost Adjustment iv GLOSSARY OF TERMS, Cont'd. SIP State Implementation Plan(s) Under the Clean Air Act SNCR Selective Non-Catalytic Reduction SO2 Sulfur Dioxide SRECs Solar Renewable Energy Credits TBC Transition Bond Charge TMI-2 Three Mile Island Unit 2 TSC Transmission Service Charge VERO Voluntary Enhanced Retirement Option VIE Variable Interest Entity v FIRSTENERGY CORP. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31 (In millions, except per share amounts) REVENUES: Electric utilities $ $ Unregulated businesses Total revenues* EXPENSES: Fuel Purchased power Other operating expenses Provision for depreciation Amortization of regulatory assets Deferral of new regulatory assets - ) General taxes Total expenses OPERATING INCOME OTHER INCOME (EXPENSE): Investment income (loss), net 16 ) Interest expense ) ) Capitalized interest 41 28 Total other expense ) ) INCOMEBEFORE INCOME TAXES INCOME TAXES 54 NET INCOME Noncontrolling interest loss (6
